Cite as 2015 Ark. 135

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-174

JAMES JOHNSON                                     Opinion Delivered   April 2, 2015
                               APPELLANT
                                                  MOTION TO BE RELIEVED AS
V.                                                ATTORNEY FOR APPELLANT AND
                                                  STAY BRIEFING SCHEDULE

STATE OF ARKANSAS
                                  APPELLEE
                                                  GRANTED.


                                        PER CURIAM


       Appellant James Johnson was found guilty of capital murder and was sentenced to life

imprisonment without parole. An appeal from the judgment has been lodged in this court.

Johnson is represented on appeal by Thomas B. Devine III. Devine now asks that he be

relieved as counsel on the ground that he is ineligible for compensation for services as

appellate counsel.

       Arkansas Code Annotated § 19-4-1604(b)(2)(B) (Repl. 2007) provides that persons

employed as full-time public defenders who are not provided with a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to be paid for services in this appeal, and his request to be relieved is well-founded.

See Craigg v. State, 2012 Ark. 95 (per curiam).
                                   Cite as 2015 Ark. 135

       We therefore grant Devine’s motion to be relieved. We need not appoint counsel for

Johnson in light of an entry of appearance filed with this court’s clerk by other counsel

retained by Johnson’s parents and stating Johnson’s desire to be so represented. Our clerk is

directed to set a new briefing schedule.

       Motion granted.




                                             2